Name: Commission Regulation (EEC) No 1671/86 of 29 May 1986 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 5. 86 Official Journal of the European Communities No L 145/55 COMMISSION REGULATION (EEC) No 1671/86 of 29 May 1986 fixing the amount of the subsidy on oil seeds Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Whereas estimated production of colza, rape and sunflower seed for the 1986/87 marketing year has not been fixed ; whereas the amount, where appropriate, to be deducted from the subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regulation No 136/66/EEC could therefore not be determined ; whereas the Council fixed by Regulation (EEC) No 1457/86 the target price for sunflower seed for the 1986/87 marketing year on the basis of an oil content of 44 % for which the coefficient of equivalence with seed of other qualities has not been fixed ; whereas the amounts of the subsidy should therefore only be applied on a temporary basis and should be confirmed or replaced once the effects of the system of maximum guaranteed quantities for colza, rape and sunflower seed and the coef ­ ficient of equivalence of sunflower seed are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 896/86 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1333/86 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (^ and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 896/86 Q, as last amended by Regulation (EEC) No 1558/86 (8) ; Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1986/87 marketing year have been fixed in Regulations (EEC) No 1457/86 (9) and (EEC) No 1458/86 (10); Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for June 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for June 1986 for colza and rape seed has been obtainable only provision ­ ally on the basis of the target price and the monthly increase as last proposed by the Commission to the HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 and Article 12 of Regulation (EEC) No 476/86 shall be as shown in Annex II to this Regulation for sunflower seed harvested in Spain and Portugal . 3 . The amount of the subsidy in the case of advance fixing for June 1986 for colza and rape seed will , however, be confirmed or replaced as from 30 May 1986 to take into account the indicative price which is fixed for these (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 362, 31 . 12. 1985, p. 8 . 0 OJ No L 164, 24. 6. 1985, p. 11 . 0 OJ No L 119, 8 . 5. 1986, p. 19 . 0 OJ No L 167, 25. 7. 1972, p. 9 . I6) OJ No L 143, 30. 5. 1984, p. 4. 0 OJ No L 82, 27. 3 . 1986, p. 38 . (") OJ No L 136, 23. 5. 1986, p. 36. 0 OJ No L 133, 21 . 5 . 1986, p. 12. (I0) OJ No L 133, 21 . 5. 1 986, p. 14. (") OJ No L 266, 28. 9. 1983, p. 1 . No L 145/56 Official Journal of the European Communities 30 . 5 . 86 products for the 1985/86 marketing year, and the amount of the monthly increase for June 1986 for colza and rape seed. 4. However, the amount of the subsidy in the case of advance fixing for July, August, September and October 1986 for colza and rape and for August and September 1986 for sunflower will be confirmed or replaced as from 30 May 1986 to take into account the coefficient of equivalence of sunflower seed and, where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza, rape and sunflower seed. Article 2 This Regulation shall enter into force on 30 May 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 1986. For the Commission Frans ANDRIESSEN Vice-President 30. 5. 86 Official Journal of the European Communities No L 145/57 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month (') 2nd month (') 3rd month (2) 4th month (2) 5th month (2) 6th month (2) 1 . Gross aids (ECU)  Spain  Portugal  Other Member States 29,590 29,590 0,610 0,000 25,041 0,610 0,000 25,151 0,586 0,000 25,549 0,562 0,000 25,656 2. Final aids (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 72,00 81,13 1 354,04 195,73 245,50 21,724 16,724 41 374 2 099,14 72,00 81,13 1 354,04 195,73 245,50 21,724 16,724 41 372 2 099,14 61,20 68,93 1 163,88 167,93 212,99 18,814 14,267 37 056 2 244,81 61,58 69,36 1 168,24 168,14 213,93 18,863 14,343 37 067 2 229,39 62,54 70,44 1 186,85 170,92 217,33 19,164 14,586 37 672 2 272,57 63,24 71,18 1 185,23 172,41 217,77 19,175 14,479 37 608 2 180,35 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in a Member State listed at (a) (Pta)   0,00 2 771,06 0,00 2 787,48 0,00 2 845,16 0,00 2 812,56 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in a Member State listed at (a) (Esc)   0,00 3 639,22 0,00 3 604,46 0,00 3 663,89 0,00 3 595,94 (') On the basis of the Commission's proposal concerning the indicative price for the 1985/86 marketing year and subject to confirmation by the Council 's decision. (2) Subject to the amount to be deducted in compliance with the system of maximum guaranteed quantities . No L 145/58 Official Journal of the European Communities 30 . 5 . 86 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month (') 5th month (') 1 . Gross aids (ECU)  Spain  Portugal  Other Member States 39,107 39,107 39,107 1,720 0,000 38,488 1,720 0,000 38,488 2. Final aids (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 94,77 106,78 1 794,87 261,84 325,43 28,841 22,539 55 366 3 030,95 94,77 106,78 1 794,87 261,84 325,43 28,841 22,539 55 364 3 030,95 94,79 106,78 1 794,87 261,50 325,43 28,837 22,539 55 192 2 998,09 93,21 105,01 1 794,56 264,01 327,94 29,047 22,866 57 777 3 864,95 93,21 105,01 1 794,56 264,01 327,94 29,047 22,866 57 777 3 864,95 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in a Member State listed at (a) (Pta)    109,94 3 282,42 109,94 3 282,42 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in a Member State listed at (a) (Esc)    0,00 5 863,97 5 653,28 0,00 5 863,97 5 653,28 3. Compensatory aids :  in Spain (Pta)  in Portugal (Esc) :  3 079,99 5 608,57 3 079,99 5 608,57 (') Subject to the amount to be deducted in compliance with the system of maximum guaranteed quantities and the coefficient of equivalence for seed with an oil content of 44 % . (*) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multi ­ plied by 1,037269. ANNEX III Exchange rate of the ECU to be used (or converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM 2,153590 2,148240 2,143510 2,138910 2,138910 2,126140 Fl 2,423570 2,421250 2,418130 2,415050 2,415050 2,405490 Bfrs/Lfrs 43,950100 43,959200 43,966000 43,982100 43,982100 44,002000 FF 6,862810 6,865370 6,867660 6,869920 6,869920 6,878900 Dkr 7,975990 7,975370 7,975690 7,978460 7,978460 7,990920 £ Irl 0,708147 0,709862 0,711390 0,712935 0,712935 0,717053 £ 0,631751 0,633283 0,634742 0,636162 0,636162 0,639786 Lit 1 477,550 1 483,590 1 489,250 1 494,500 1 494,500 1 510,750 Dr 134,665900 136,16170 137,67170 139,12080 139,12080 143,42960 Pta 136,756600 137,41840 137,86780 138,32970 138,32970 139,71670 Esc 143,597500 145,20070 146,67490 147,98880 147,98880 152,49400